Citation Nr: 1449621	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 30, 2010 for the grant of an increased, 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1957 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD, assigning a 30 percent evaluation effective September 30, 2010, and increased the noncompensable evaluation for the residuals of radical retropublic prostatectomy due to prostate cancer to 60 percent, also effective September 30, 2010.  

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal. 

Although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence he is unable to work because of the severity of his PTSD.  However, the RO has not, as yet, adjudicated the issue of his entitlement to a TDIU.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD. The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected PTSD and prostatectomy residuals, the Board has jurisdiction over this issue as part and parcel of the current appeal.

The claim of entitlement to an initial rating in excess of 30 percent for PTSD and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2005 rating decision granted service connection for residuals of radical retropublic prostatectomy due to prostate cancer, rated 0 percent disabling from May 24, 2004 (the date or receipt of the Veteran's claim for service connection); he was notified of the decision and his appellate rights at that time, he did not initiate an appeal, and no new and material evidence was received within one year of such notice.
 
2.  On September 30, 2010, VA received the Veteran's informal claim for an increased rating for his service-connected residuals of radical retropublic prostatectomy due to prostate cancer; a 60 percent rating was granted in an April 2011 rating decision, which assigned an effective date of September 30, 2010.

3.  An increase in the level of disability of the Veteran's residuals of radical retropublic prostatectomy due to prostate cancer did not occur within one year prior to receipt of his September 30, 2010 claim.




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than September 30, 2010, for the assignment of a 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer have not been met. 38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.157, 3.400, 4.115a, Code 7527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The Veteran's earlier effective date claim for an increased rating for his residuals of radical retropublic prostatectomy due to prostate cancer is a "downstream" element of the grant of the increased rating in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to an increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice, including specifically as to how VA determines the effective date, was provided in an October 2010 letter issued in conjunction with the underlying increased rating claim.  After the Veteran appealed the effective date, the claim was again readjudicated by the RO in a May 2012 statement of the case (SOC) and a July 2013 supplemental SOC (SSOC).  Moreover, the Veteran has not alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records, records of VA examinations, private treatment records identified by him, and lay statements and additional argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence concerning this claim that he wished to submit or have VA obtain.  In conjunction with a VCAA Notice Response Received in December 2010, he submitted private treatment records and indicated that he had enclosed all the remaining information or evidence that will support his claim.

A specific medical examination in connection with the earlier effective date claim here is not necessary as the question of when an increase in disability is factually ascertainable and is answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992). 

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Sanders, 556 U.S. at 407; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than September 30, 2010, for the award of a 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).



The only exception to the rule regarding increased ratings applies when the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See 38 C.F.R. § 3.400(o)(1)(2).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Id.  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  Id.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's service-connected disability is rated under Diagnostic Code (DC) 7527, which pertains to prostate gland injuries, infections, hypertrophy and post-operative residuals, which are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran does not assert, nor does the record reflect, a problem with a urinary tract infection; rather he asserts he has urine leakage resulting from a March 2001 prostatectomy and the March 2005 insertion of an artificial urinary sphincter.  See March 2005 Treatment Records from the University of Kansas Hospital (submitted in April 2011); March 2011 VA Genitourinary Examination Report.  For urine leakage, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  Id.  The maximum 60 percent rating contemplates requiring the wearing of an appliance or absorbent materials which must be changed more than 4 times per day.  Id.  

Based on a review of the evidence, the Board concludes that an effective date earlier than September 30, 2010, for the assignment of a 60 percent rating for residuals of a radical retropublic prostatectomy due to prostate cancer is not warranted.



Historically, a January 2005 rating decision granted service connection for residuals of a radical retropublic prostatectomy due to prostate cancer and assigned a noncompensable (0 percent) rating, effective May 24, 2004, based on treatment records dated in March and April 2001 from the University of Kansas Hospital reflecting that his radical retropublic prostatectomy was performed successfully and he was discharged without complication.  

There is no contention that the Veteran appealed the January 2005 rating decision that assigned a noncompensable rating for residuals of a radical retropublic prostatectomy due to prostate cancer.  He was notified of this decision and of his appellate rights by letter dated January 13, 2005; he did not submit a notice of disagreement.  And no new and material evidence regarding this claim was received within one year of the notice of the January 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Although there is a private treatment record dated in March 2005, the Veteran did not submit this record to VA until several years later in conjunction with his September 2010 claim for an increase.  Therefore, the January 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002).

The Veteran filed his claim for an increased rating on September 30, 2010.  He was provided a VA examination in March 2011, at which time the VA examiner noted that the Veteran had ongoing problems with urinary incontinence after he underwent a "radical prostatectomy" in March 2001.  See also March 2001 Treatment Records from the University of Kansas Hospital (detailing his prostatectomy); Treatment Records from the University of Kansas Hospital dated from May through October 2004 (reflecting complaints of urinary incontinence with a diagnosis of "stress urinary incontinence with post-prostatectomy incontinence").  After a referral to urology, the Veteran received several collagen injections in 2004, which did not arrest the condition.  See id.  Thereafter, he had an artificial urinary sphincter placed in March 2005, which somewhat alleviated his symptoms.  See March 2005 Treatment Records from the University of Kansas Hospital (detailing the placement of the artificial urinary sphincter). However, the Veteran reported at the March 2011 VA examination that "he still has a significant amount of urinary incontinence that requires wearing absorbent material."  

On the basis of this examination report, the rating for the Veteran's residuals of radical retropublic prostatectomy due to prostate cancer was increased to 60 percent under 38 C.F.R. § 4.115a, DC 7527, effective the date of his increased rating claim.  

As the January 2005 rating decision is final, and as no subsequent claim for an increase was received prior to September 30, 2010, the Veteran can only be granted an earlier effective date if an increase in the level of disability of his residuals of radical retropublic prostatectomy due to prostate cancer occurred within the one year period prior to receipt of his September 30, 2010 claim.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (holding that "[i]t is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim") (emphasis added).  Although the record shows that the Veteran sought treatment for urinary incontinence prior to September 30, 2010; the evidence does not show that during the one year period prior to September 30, 2010, his service-connected residuals of radical retropublic prostatectomy due to prostate cancer increased in severity so as to be productive of voiding dysfunctions manifested by urine leakage, urinary frequency, or obstructed voiding under 38 C.F.R. § 4.115a, DC 7527.  Rather, there is no medical evidence of record evidencing any treatment for residuals of radical retropublic prostatectomy due to prostate cancer dated since his March 2005 artificial urinary sphincter insertion, until the VA examination in March 2011.  

Notably, in his April 2011 notice of disagreement, the Veteran claimed that the 60 percent rating should be effective May 24, 2004, the date of his original claim for service connection "because there was private medical evidence proving such dates and symptoms" of urinary incontinence.  In this regard, while under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for an increase of a service-connected rating, as concerning private medical evidence, the date of submission of the evidence, and not the date of treatment, controls.  See 38 C.F.R.  3.157(b)(2).  

Here, the Veteran did not identify the private medical evidence showing his complaints of and treatment for urinary incontinence as a residual of his radical retropublic prostatectomy until December 2010, after he filed his increased rating claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  Accordingly, the earliest date permitted for his increased 60 percent rating for residuals of radical retropublic prostatectomy is September 30, 2010, the date of receipt of his claim for increase.  There is simply no legal basis upon which to assign an earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400. 

The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  Here, the private treatment records submitted by the Veteran to include the March 2005 operative report, in addition to his lay statements describing the history of his symptoms, suggest that his prostate disability increased in severity more than one year prior to receipt of his September 30, 2010 claim.  Accordingly, the increase is effective the date of claim, i.e., September 30, 2010. 38 U.S.C.A. § 5110(b)(2)(A); 38 C.F.R. § 3.400(o)(2).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 30, 2010 for the assignment of a 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than September 30, 2010, for the grant of an increased, 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer, is denied


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserts that his service-connected PTSD has remained consistently disabling throughout the appeals period.  In his October 2013 Informal Hearing Presentation, the Veteran maintained that his most recent September 2012 VA PTSD examination, upon which his current 30 percent rating is based, contained inaccurate information and did not sufficiently assess the extent and severity of his associated memory impairment, as well as its effect on his occupational and social functioning, which led to an erroneous evaluation of his PTSD.  He maintains that the level of his memory impairment was never ascertained (i.e. through cognitive testing), and thus the examination report did not reflect the true nature of his symptomatology.  In as much as he has asserted additional and more severe symptoms than those considered by the September 2012 examiner, and given that over two years have passed since the most recent VA compensation examination, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (1995).

On remand, all outstanding, relevant private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In this regard, the Veteran reported in October 2013 the existence of outstanding records of private treatment concerning his memory problems.  See October 2013 Informal Hearing Presentation; see also May 2012 VA Primary Care Note (reflecting that the Veteran sees his outside primary care physician, Dr. Paul Joslin, for his memory complaints).  Records of this treatment, however, have not yet been associated with the claims file.  Moreover, any additional private treatment records from other identified private healthcare providers should also be obtained.

Any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran initiated VA treatment for his claimed disabilities in May 2012.  See May 2012 VA Primary Care Note.  However, records of his VA care dated since that initial evaluation in May 2012 have not been associated with the claims file.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran's derivative claim for entitlement to a TDIU is inextricably intertwined with the claim for a higher initial rating for his PTSD, inasmuch as both concern his occupational impairment due to the service-connected PTSD disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other. And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Kansas City, Missouri VAMC, dated since May 2012.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  The Veteran should specifically be asked to identify all private medical care providers that have treated him for PTSD since September 2010, to include 
Dr. Paul Joslin.  

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation, including a detailed mental status examination diagnostic testing of memory impairment.

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD, and discuss the degree of occupational and social impairment caused by his symptoms.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

The examiner must also comment on the functional impairment caused by the Veteran's service-connected disabilities (i.e., PTSD, residuals of radical retropublic prostatectomy due to prostate cancer, residuals of t-12 compression fracture including arthritis, osteoarthritis and degenerative disc disease with spinal stenosis, radiculopathy of the left upper and right lower extremities, left ear hearing loss, tinnitus, and erectile dysfunction), with an emphasis on their effects on his occupational functioning.

The examiner must provide an explanation for the opinion.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


